Case 4:17-cv-11260-TGB-RSW ECF No. 106 filed 12/17/19            PageID.10353    Page 1 of 16



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

  DESHEILA C. HOWLETT,

                  Plaintiff,                             Case No. 17-11260
  v                                                      Hon. Terrence G. Berg
                                                         Mag. R. Steven Whalen
  CITY OF WARREN; LT. LAWRENCE
  GARDNER; SHAWN JOHNSON; and
  ANWAR KHAN,

                  Defendants.

  THE MUNGO LAW FIRM, PLC                  CUMMINGS, McCLOREY, DAVIS & ACHO, P.L.C.
  By: LEONARD MUNGO (P43562)               By: RONALD G. ACHO (P23913)
  333 W. Fort Street, Suite 1500                JAMES R. ACHO (P62175)
  (313) 963-0407 / FAX (313) 963-0200      17436 College Parkway
  Detroit, MI 48226                        Livonia, MI 48152
  caseaction@mungoatlaw.com                (734) 261-2400 / FAX (734) 261-2400
  Attorneys for Plaintiff                  racho@cmda-law.com
                                           jacho@cmda-law.com
                                           Attorneys for Defendants

                                           ETHAN VINSON (P26608)
                                           City of Warren, City Attorney
                                           1 City Square, Suite 400
                                           Warren, MI 48093-5390
                                           (586) 574-4671 / FAX (586) 574-4530
                                           evinson@cityofwarren.org
                                           Co-Counsel for Defendants



              DEFENDANTS’ MOTION IN LIMINE # 4 TO EXCLUDE
            EVIDENCE AND TESTIMONY RELATING TO DAMAGES
             FOR PLAINTIFF’S FAILURE TO MITIGATE DAMAGES

          NOW COMES the Defendants, CITY OF WARREN, LT. LAWRENCE

  GARDNER, SHAWN JOHNSON, and ANWAR KHAN, by and through their

  attorneys, CUMMINGS, McCLOREY, DAVIS & ACHO, P.L.C., by RONALD

  G. ACHO, and hereby submit this Motion in Limine #4 to Exclude Evidence and

                                        01040093-1   1
Case 4:17-cv-11260-TGB-RSW ECF No. 106 filed 12/17/19      PageID.10354    Page 2 of 16



  Exhibits Relating to Damages for Plaintiff’s Failure to Mitigate Damages. In

  support of this Motion, Defendants rely upon the attached Brief and other documents

  attached as exhibits. Concurrence in the relief requested in this Motion was

  requested on December 16, 2019, but was denied, necessitating the filing of this

  Motion.

        WHEREFORE, Defendant respectfully requests this Honorable Court grant

  this Motion in Limine # 4 and Exclude Evidence and Testimony Relating to

  Damages for Plaintiff’s Failure to Mitigate Damages.

                                 Respectfully submitted,

                                 s/ Ronald G. Acho
                                 Ronald G. Acho
                                 Cummings, McClorey, Davis & Acho, P.L.C.
                                 Attorneys for Defendant
                                 33900 Schoolcraft Road
                                 Livonia, MI 48150
                                 (734) 261-2400
  Dated: December 17, 2019       racho@cmda-law.com
                                 P-23913




                                        01040093-1   2
Case 4:17-cv-11260-TGB-RSW ECF No. 106 filed 12/17/19           PageID.10355    Page 3 of 16



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

  DESHEILA C. HOWLETT,

                  Plaintiff,                           Case No. 17-11260
  v                                                    Hon. Terrence G. Berg
                                                       Mag. R. Steven Whalen
  CITY OF WARREN; LT. LAWRENCE
  GARDNER; SHAWN JOHNSON; and
  ANWAR KHAN,

                  Defendants.

  THE MUNGO LAW FIRM, PLC                 CUMMINGS, McCLOREY, DAVIS & ACHO, P.L.C.
  By: LEONARD MUNGO (P43562)              By: RONALD G. ACHO (P23913)
  333 W. Fort Street, Suite 1500               JAMES R. ACHO (P62175)
  (313) 963-0407 / FAX (313) 963-0200     17436 College Parkway
  Detroit, MI 48226                       Livonia, MI 48152
  caseaction@mungoatlaw.com               (734) 261-2400 / FAX (734) 261-2400
  Attorneys for Plaintiff                 racho@cmda-law.com
                                          jacho@cmda-law.com
                                          Attorneys for Defendants

                                          ETHAN VINSON (P26608)
                                          City of Warren, City Attorney
                                          1 City Square, Suite 400
                                          Warren, MI 48093-5390
                                          (586) 574-4671 / FAX (586) 574-4530
                                          evinson@cityofwarren.org
                                          Co-Counsel for Defendants




                  DEFENDANTS’ BRIEF IN SUPPORT OF THEIR
                 MOTION IN LIMINE # 4 TO EXCLUDE EVIDENCE
                 AND TESTIMONY RELATING TO DAMAGES FOR
                 PLAINTIFF’S FAILURE TO MITIGATE DAMAGES




  01027619-1
Case 4:17-cv-11260-TGB-RSW ECF No. 106 filed 12/17/19                                      PageID.10356           Page 4 of 16



                                               TABLE OF CONTENTS

  INTRODUCTION ..................................................................................................... 1

  LAW AND ARGUMENT ......................................................................................... 2

  I.           PLAINTIFF FAILED TO MITIGATE HER DAMAGES
               WHEN SHE FAILED TO UTILIZE THE POLICE
               DEPARTMENT’S INTERNAL COMPLAINT PROCEDURES
               TO REPORT THE DISCRIMINATORY AND HARASSING
               BEHAVIOR. ..................................................................................................... 2

  II.          PLAINTIFF FAILED TO MITIGATE HER DAMAGES WHEN
                SHE FAILED TO APPLY FOR A DUTY DISABILITY PENSION. ........... 8

  RELIEF REQUESTED ............................................................................................ 10




  01027619-1
Case 4:17-cv-11260-TGB-RSW ECF No. 106 filed 12/17/19     PageID.10357    Page 5 of 16



            CONCISE STATEMENT OF THE ISSUES PRESENTED

  Did Plaintiff fail to mitigate her damages when she failed to utilize the Police
  Department’s internal complaint procedures to report discriminating and harassing
  behavior?

        Plaintiff answers:             No
        Defendants answer:             Yes



  Did Plaintiff fail to mitigate her damages when she failed to apply for a duty
  disability pension?

        Plaintiff answers:             No
        Defendants answer:             Yes




                                       01040093-1   ii
Case 4:17-cv-11260-TGB-RSW ECF No. 106 filed 12/17/19                                     PageID.10358            Page 6 of 16



                           CONTROLLING OR MOST APPROPRIATE
                           AUTHORITY FOR THE RELIEF SOUGHT

  CASES

  Burlington Industries, Inc. v. Ellerth, 524 U.S. 742,
  118 S.Ct. 2275, 141 L.Ed.2d 662 (1998) ...........................................................4, 5, 6

  Ford Motor Company v. EEOC, 458 U.S. 219,
  102 S.Ct. 3057 (1982) ............................................................................................... 2

  Faragher v. City of Boca Raton, 524 U.S. 775, 118 S.Ct. 2257,
  141 L.Ed.2d 633 (1998) ......................................................................... 2-3, 3, 4, 5, 6

  Hudson v. City of Highland Park, ___ F.3d _____,
  2019 WL 6223759 (6th Cir. November 22, 2019) ..................................................... 7

  Pennsylvania State Police v. Suders, 542 U.S. 129, 124 S.Ct. 2342,
  159 L.Ed.2d 204 (2004) ............................................................................................. 5

  Pittington v. Great Smoky Mountain Lumberjack Feud, LLC,
  880 F.3d 791 (6th Cir. 2018)................................................................................... 8, 9

  Rasimas v. Michigan Dep’t of Mental Health,
  714 F.2d 614 (6th Cir. 1983)....................................................................................... 8

  Vance v. Ball State University, 570 U.S. 421, 133 S.Ct. 2434,
  186 L.Ed.2d 565 (2013) ............................................................................................. 3

  STATUTES

  42 U.S.C. § 2000e-5(g) .............................................................................................. 8


  FEDERAL RULES OF EVIDENCE

  F.R.E. 103 .................................................................................................................. 1




                                                           01040093-1   iii
Case 4:17-cv-11260-TGB-RSW ECF No. 106 filed 12/17/19              PageID.10359     Page 7 of 16



                                        INTRODUCTION

               Defendants are requesting that this Honorable Court make a determination in

  limine pursuant to F.R.E. 103 as to the admissibility of certain evidence and

  testimony they anticipate that Plaintiff will attempt to introduce during trial.

               Defendants anticipate that Plaintiff will seek to introduce certain evidence

  and testimony relating to damages. Defendants maintain that such evidence should

  properly be excluded because Plaintiff failed to mitigate her damages because she

  unreasonably refused to follow the Warren Police Department’s General Orders or

  to use the City’s internal complaint procedures, including grievance procedures, to

  report any of the incidents of discrimination or racially or sexually hostile

  harassment she now claims.

               Secondly, Plaintiff also failed to mitigate her damages by failing to apply for

  a duty disability pension. It is expected that Plaintiff will testify that she is medically

  unable to return to police work. (Exhibit A: Plaintiff dep., pp. 211, 268-269).

  Further, she is medically unable to pursue work of any kind, or pursue training for a

  career change, until approximately the summer of 2020. (Exhibit B: Supplemental

  Answer to Interrog. Nos. 11, 14). The City of Warren offers its Police Department

  personnel a system of pensions and retirements, including a duty disability pension.

  Information about these pensions and retirements is publicly available on the City’s

  website under the tab for the Police and Fire Retirement Commission. (See



  01027619-1
Case 4:17-cv-11260-TGB-RSW ECF No. 106 filed 12/17/19        PageID.10360    Page 8 of 16



  https://www.cityofwarren.org/government/boards-and-commissions/police-fire-

  retirement-commission/).

         However, despite her clear intention not to return to police work, and current

  inability to pursue any kind of employment, Plaintiff has failed to pursue a duty

  disability pension, and any potential recovery for back pay should be reduced by the

  amount of money she would have earned pursuant to a duty disability pension.

                              LAW AND ARGUMENT

  I.    PLAINTIFF FAILED TO MITIGATE HER DAMAGES WHEN SHE
        FAILED TO UTILIZE THE POLICE DEPARTMENT’S INTERNAL
        COMPLAINT      PROCEDURES     TO    REPORT     THE
        DISCRIMINATORY AND HARASSING BEHAVIOR.

        The primary objective of Title VII employment discrimination provisions of

  the Civil Rights Act is to bring employment discrimination to an end, and the

  preferred means for achieving that goal is through cooperation and voluntary

  compliance. Ford Motor Company v. EEOC, 458 U.S. 219, 102 S.Ct. 3057, 3063-

  3064 (1982).

        In hostile environment cases under Title VII, when an employer is sued

  pursuant to respondeat superior liability, courts have recognized an affirmative

  defense in situations where the employer exercised reasonable care to prevent and

  correct harassing behavior by adopting anti-discriminatory policies with internal

  complaint procedures, and the employee unreasonably failed to take advantage of

  those procedures. Faragher v. City of Boca Raton, 524 U.S. 775, 807, 118 S.Ct.
                                        01040093-1   2
Case 4:17-cv-11260-TGB-RSW ECF No. 106 filed 12/17/19        PageID.10361     Page 9 of 16



  2257, 141 L.Ed.2d 633 (1998); Vance v. Ball State University, 570 U.S. 421, 424;

  133 S.Ct. 2434, 186 L.Ed.2d 565 (2013).

        The affirmative defense follows the rationale that the primary objective of

  Title VII, like any statute meant to influence primary conduct, is not to provide

  redress but to avoid harm. Faragher, supra, 524 U.S. at 806, citing Albemarle

  Paper Co v. Moody, 422 U.S. 405, 417, 95 S.Ct. 2362, 45 L.Ed.2d 280 (1975). Title

  VII’s enforcement efforts have long recognized the employer’s affirmative

  obligation to prevent violations and to give credit to employers who make reasonable

  efforts to prevent harassment and to establish internal procedures. Faragher, supra,

  524 U.S. at 806.

        In the context of damages, if a plaintiff unreasonably fails to avail herself of

  the employer’s preventative or remedial internal complaint procedure, she should

  not recover damages that could have been avoided if she had done so. Faragher,

  supra, 524 U.S. at 806-807. If the plaintiff could have avoided harm, no liability

  should be found against an employer who had taken reasonable care, and if damages

  could have been reasonably mitigated, no reward against a liable employer should

  reward a plaintiff for what her own efforts could have avoided. Faragher, supra,

  524 U.S. at 807.

        An employer may raise this affirmative defense as to either to liability or

  damages, in situations where there was no tangible employment action that was


                                         01040093-1   3
Case 4:17-cv-11260-TGB-RSW ECF No. 106 filed 12/17/19         PageID.10362    Page 10 of 16



   taken against the employee. Faragher, supra, 524 U.S. at 807. To avail itself of his

   affirmative defense, the employer must show by a preponderance of the evidence

   that: (a) the employer exercised reasonable care to prevent and correct promptly any

   sexually harassing behavior; and (b) that the employee unreasonably failed to take

   advantage of any preventive or corrective opportunities provided by the employer or

   to avoid harm otherwise. Id.

         The affirmative defense is not available only when the supervisor’s

   harassment culminates in a tangible employment action. Burlington Industries, Inc.

   v. Ellerth, 524 U.S. 742, 765, 118 S.Ct. 2275, 141 L.Ed.2d 662 (1998). A tangible

   employment action is one that constitutes a significant change in employment status,

   such as hiring, firing, failing to promote, reassignment with significantly different

   responsibilities, or a decision causing a significant change in benefits. Ellerth, 524

   U.S. 761.

         Here, Plaintiff has not established that she suffered any tangible employment

   action. She never alleged that she suffered a significant change in her employment

   status. It is undisputed that she was hired by the Employer. She never alleged a

   failure to promote. In fact, the undisputed evidence established that Plaintiff was

   promoted more quickly to the Corporal position than 19 other white male officers

   and one white female officer who had more years of service with the Employer.

   (Doc. No. 66, Motion for Summary Judgment, Statement of Fact, ¶ 10, p. 3). She


                                          01040093-1   4
Case 4:17-cv-11260-TGB-RSW ECF No. 106 filed 12/17/19          PageID.10363     Page 11 of 16



   never alleged that she was reassigned with significantly different responsibilities.

   Further, she never alleged that any employment decision was made which caused a

   significant change in benefits.

         Finally, Plaintiff was not fired. Plaintiff acknowledged in her Response Brief

   that she “was constructively discharged due to Defendants’ unlawful discriminatory

   employment practices.” (Doc. No. 70, Plaintiff’s Response to Defendants’ Motion

   for Summary Judgment, Counter-Statement of Fact, ¶ 6, p. 2). Under the Faragher

   and Ellerth analysis, a constructive discharge is not a “tangible employment action”

   in hostile work environment cases, absent a supervisor’s official act which

   precipitates the constructive discharge, and the affirmative defense available to

   employers in non-tangible action cases is available in constructive discharge cases.

   Pennsylvania State Police v. Suders, 542 U.S. 129, 141, 124 S.Ct. 2342, 159

   L.Ed.2d 204 (2004). So, here it is clear that the precipitating act was an act of a co-

   worker, a clerk, and not an official act by a supervisor. Plaintiff suffered no negative

   tangible employment action.

         The Employer in the instant case has a much stronger position then what was

   required under Faragher and Ellerth. The Employer promulgated several General

   Orders which were designed to identify and promptly address inappropriate

   behavior, including harassing and discriminatory conduct of both co-workers and

   supervisors. (See Doc. No. 66, Motion for Summary Judgment, Exhibits 27-30.)


                                           01040093-1   5
Case 4:17-cv-11260-TGB-RSW ECF No. 106 filed 12/17/19          PageID.10364    Page 12 of 16



   Plaintiff received training on the General Orders and acknowledged she was

   proficient in them. (Doc. No. 66, Exhibit 31). The Employer’s General Orders,

   including General Orders No. 03-01, and later No. 17-09, directed Plaintiff to

   promptly report incidents of discrimination and harassment to her Employer -

   but she did not. (See Doc. No. 66, Exhibit 28, pp. 3-4; Exhibit 30, pp. 3-4). Her

   failure to report these alleged incidents at the time that they occurred is a breach of

   these mandatory Directives. Plaintiff cannot escape this obligation, and this would

   negate her ability to bring these claims forward at this time. Faragher, supra;

   Ellerth, supra.

         Significantly, Plaintiff has not explained the reasons why she did not

   complain. Here, Plaintiff testified that she did not follow the Policies and General

   Orders of the Warren Police Department to present any and all race and sex

   discrimination and harassment complaints. She claimed that police officers did not

   make complaints about other officers and that when other officers complained,

   “things happened to that person” and “it just doesn’t fare very well”. (Exhibit A:

   Plaintiff dep., p. 73). But, her purported reasons are unavailing because during her

   near 11 year career, she did in fact, bring, two complaints to the attention of the

   Police Department, one about a dispatcher and the other a clerk. (Exhibit A: Plaintiff

   dep., pp. 76, 173-176).




                                           01040093-1   6
Case 4:17-cv-11260-TGB-RSW ECF No. 106 filed 12/17/19        PageID.10365     Page 13 of 16



         Plaintiff even admitted to her own lawyer that she did not bring complaints to

   management’s attention:

         Plaintiff:    “I didn’t complain.”

         Q.            “You didn’t complain?”

         Plaintiff:    “No.”

   (Exhibit A: Plaintiff dep., p. 253).

         Plaintiff’s complaints against the dispatcher and clerk were promptly and

   appropriately addressed. (Exhibit A: Plaintiff dep., 173-176). Further, Plaintiff

   admitted that the Police Department took disciplinary action against officers from

   time to time. (Exhibit A: Plaintiff dep., p. 79). Significantly, she also admitted it

   was her duty and obligation to report any and all complaints concerning race and/or

   sex discrimination and harassment to WPD management or HR. (Exhibit A:

   Plaintiff dep., pp. 66-67). She offers no explanation of her refusal to follow these

   General Orders.

         In a recent published case from the Sixth Circuit Court of Appeals, Hudson

   v. City of Highland Park, ___ F.3d _____2019 WL 6223759 (6th Cir. November 22,

   2019), the Court criticized a plaintiff’s failure to invoke remedial, state law,

   measures which are designed to correct due process violations. There, plaintiff did

   not pursue a grievance under the collective bargaining agreement. Nor did he file a

   breach of contract claim in the Michigan courts, or file an unfair labor practice


                                          01040093-1   7
Case 4:17-cv-11260-TGB-RSW ECF No. 106 filed 12/17/19          PageID.10366     Page 14 of 16



   charge under the Public Employees Relations Act, or file a charge with the Michigan

   Employment Relations Commission. Significantly, the Court criticized the plaintiff

   for not explaining why he failed to invoke any of these remedies and why these

   remedies would not have afforded him adequate due process.

            Likewise, in the case at hand, Plaintiff has not provided any reasons for not

   following the General Orders and filing complaints. Nor has she provided any

   reasons how the complaint procedures would not have corrected the inappropriate

   behavior that is the subject of her Amended Complaint.

      II.      PLAINTIFF FAILED TO MITIGATE HER DAMAGES WHEN
               SHE FAILED TO APPLY FOR A DUTY DISABILITY PENSION.

            Title VII requires a plaintiff to mitigate damages. Pittington v. Great Smoky

   Mountain Lumberjack Feud, LLC, 880 F.3d 791, 799 (6th Cir. 2018), citing

   Rasimas v. Michigan Dep’t of Mental Health, 714 F.2d 614, 623 (6th Cir. 1983),

   (citing 42 U.S.C. § 2000e-5(g)). This rule is designed “to prevent claimants from

   recovering for damages which they could have avoided through reasonable

   diligence.” Pittington, supra, 880 F.3d at 799-800. (Citations omitted). To that end,

   courts must deduct any “[i]nterim earnings or amounts earnable with reasonable

   diligence by the person … discriminated against” from the plaintiff’s back pay

   award. Pittington, supra, 880 F.3d at 800. (Citations omitted).

            Though the plaintiff bears the initial burden of “establish[ing] a prima facie

   case and present[ing] evidence on the issue of damages,” the defendant bears the
                                            01040093-1   8
Case 4:17-cv-11260-TGB-RSW ECF No. 106 filed 12/17/19          PageID.10367     Page 15 of 16



   subsequent burden of “establish[ing] the amount of interim earnings or the lack of

   diligence.” Pittington, supra, 880 F.3d at 800. (Citations omitted). Under the facts

   of this case, given Plaintiff’s testimony that she is medically unable to perform police

   work, and that she cannot pursue training for a career change, until approximately

   the summer of 2020, the reasonable and logical way to compensate Plaintiff during

   the pendency of this lawsuit was for her to apply for a duty disability pension.

         This pension would have provided Plaintiff with a source of interim earnings

   while she was both medically unable to perform police work and until she could

   accomplish a career change, which would have provided Plaintiff with a source of

   income, and would have minimized her damages. Pittington, supra, 880 F.3d at 799-

   800. In her discovery responses, Plaintiff acknowledged that she had applied for, but

   was denied, both worker’s compensation and short term disability benefits. (Exhibit

   C: Answer to Interrogatory No. 14). She also admitted that she had not applied for

   any new employment while she was under medical treatment. Id. Yet, she never

   applied for a duty disability pension.

         Here, Plaintiff unreasonably failed to minimize her damages by refusing to

   apply for a duty disability pension. Her application for benefits would have

   minimized damages in this matter.




                                            01040093-1   9
Case 4:17-cv-11260-TGB-RSW ECF No. 106 filed 12/17/19                  PageID.10368       Page 16 of 16



          WHEREFORE, Defendant respectfully requests this Honorable Court grant

   this Motion in Limine # 4 and Exclude Evidence and Testimony Relating to

   Damages for Plaintiff’s Failure to Mitigate Damages.

                                        Respectfully submitted,

                                        s/ Ronald G. Acho
                                        Ronald G. Acho
                                        Cummings, McClorey, Davis & Acho, P.L.C.
                                        Attorneys for Defendant
                                        33900 Schoolcraft Road
                                        Livonia, MI 48150
                                        (734) 261-2400
   Dated: December 17, 2019             racho@cmda-law.com
                                        P-23913




                                   CERTIFICATE OF SERVICE

   I hereby certify that on December 17, 2019, I electronically filed the foregoing paper with
   the Clerk of the Court using the ECF system which will send notification of such filing to
   the attorneys of record via the Court’ s e-filing system.

                                                /s/ Ronald G. Acho
                                                Cummings, McClorey, Davis & Acho, P.L.C.
                                                33900 Schoolcraft
                                                Livonia, MI 48150
                                                Phone: (734) 261-2400
                                                Primary E-mail: racho@cmda-law.com
                                                P-23913




                                               01040093-1   10
